Per Curiam.
Richard E. Timbie was admitted to practice by this Court in 1986 and lists a business address in Washington, DC with the Office of Court Administration. Timbie now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 *1352NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Timbie’s application.
Upon reading the affidavit of Timbie sworn to July 15, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Timbie is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Garry, Lynch and Clark, JJ., concur.
Ordered that Richard E. Timbie’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Richard E. Timbie’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Richard E. Timbie shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.